I concur in the judgment. I am not prepared to agree, however, with the conclusion announced by the presiding justice that on an appeal under the alternative method, to wit, under the provisions of section 953a of the Code of Civil Procedure, it is necessary that the judgment-roll shall be printed. It does seem clear under that section, however, that the judgment-roll should be made a part of the transcript which is certified to by the trial judge. However, as to the printing of the judgment-roll, I gather that our supreme court has taken the view that section 953a does not contemplate that the roll shall be presented in printed form, but that the same may be typewritten. I refer to subdivision 2 of Rule VII, prescribing the form of transcripts which are to be presented under the so-called alternative method. In that part of the rule to which attention is directed the court has declared that transcripts on appeal prepared under the method referred to "must be typewritten and the paper and the backs for binding the same must not exceed ten inches in length and eight inches in width. . . . The papers constituting the ordinary judgment-roll, are here designated as the 'Clerk's Transcript,' and the certified transcriptions of the phonographic reporter's notes . . . are here designated as the 'Reporter's Transcript.' " Neither by the statute nor rule of court is a party excused from printing in his brief such portions of the "record," which includes both the clerk's and the reporter's transcripts, as he may desire to call to the attention of the appellate court. As we have heretofore had occasion to suggest, the so-called alternative method is most unsatisfactory in practice, and we have been unable to perceive *Page 81 
how under that method any expense is saved to the litigants, or that the court or the attorneys are thereunder relieved of any labor. Multiplying methods under which appeals may be taken can conduce only to confusion in the practice and produce results which in no wise aid in the administration of justice.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 4, 1917, and the following opinion then rendered thereon:
THE COURT. — In denying the application for a hearing in this court after decision by the district court of appeal of the second appellate district, we deem it proper to say that we do so solely upon the second ground for affirmance stated in the opinion of Mr. Presiding Justice Conrey.
We do not concur as to the first ground. Rule VII of this court has never been considered by this court as requiring a printed transcript where the record on appeal is made up under the provision of section 953a et seq., of the Code of Civil Procedure. It is the settled construction of that rule that in any civil case in which a record on appeal is authorized to be prepared under those sections, the case is a civil case "coming under the provisions of section 953a" within the meaning of the rule, and that under the express terms of the rule (subdivisions 1 and 2), the whole record on appeal, including the judgment-roll, may be typewritten. Such has been the invariable practice. Prior to the amendment of section 953a in 1915, it was held that when the appeal was on the judgment-roll alone, no record on appeal could be prepared thereunder, but it is settled by decisions made since the amendment that the effect thereof is to authorize a record thereunder even when the appeal is on the judgment-roll alone, with the consequent right to a typewritten record thereof.
The application for a hearing in this court is denied. *Page 82